Citation Nr: 1403495	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for chronic thoracic strain, rated as 10 percent disabling prior to October 31, 2005 and as 20 percent disabling from October 31, 2005.

2.  Entitlement to an increased evaluation for right patellofemoral syndrome, rated as 0 percent disabling prior to August 22, 2011 and as 10 percent disabling from August 22, 2011.

3.  Entitlement to an increased evaluation for left patellofemoral syndrome, rated as 0 percent disabling prior to August 22, 2011 and as 10 percent disabling from August 22, 2011.

4.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from May 16, 2004 to August 23, 2011 and as 70 percent disabling from August 24, 2011.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 2000 to May 2004.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board remanded these claims to the RO for additional development in February 2013.   


FINDINGS OF FACT

1.  Prior to October 31, 2005, the Veteran's chronic thoracic strain manifested as pain, including on motion.

2.  Since October 31, 2005, the Veteran's chronic thoracic strain has manifested as pain, including on motion, and flexion limited to 60 degrees.

3.  Prior to August 22, 2011, the Veteran's right patellofemoral syndrome manifested as pain on, and minimal limitation of, motion.  

4.  Since August 22, 2011, the Veteran's right patellofemoral syndrome has manifested as pain, including on motion.  

5.  Prior to August 22, 2011, the Veteran's left patellofemoral syndrome manifested as pain on, and minimal limitation of, motion.  

6.  Since August 22, 2011, the Veteran's left patellofemoral syndrome has manifested as pain, including on motion.  

7.  From May 16, 2004 to October 2, 2006, the Veteran's PTSD caused occupational and social impairment with occasional work conflict.

8.  Since October 3, 2006, the Veteran's PTSD has caused occupational and social impairment, but not total, with deficiencies in most areas.   

9.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's back disability and PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased evaluation for chronic thoracic strain, rated as 10 percent disabling prior to October 31, 2005 and as 20 percent disabling from October 31, 2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013). 

2.  The criteria for entitlement to a 10 percent evaluation for right patellofemoral syndrome, prior to August 22, 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59 (2013).  

3.  The criteria for entitlement to an evaluation in excess of 10 percent for right patellofemoral syndrome, from August 22, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5257, 5260, 5261 (2013).  

4.  The criteria for entitlement to a 10 percent evaluation for left patellofemoral syndrome, prior to August 22, 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59 (2013).  

5.  The criteria for entitlement to an evaluation in excess of 10 percent for left patellofemoral syndrome, from August 22, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5257, 5260, 5261 (2013).  

6.  The criteria for entitlement to an evaluation in excess of 30 percent for PTSD, from May 16, 2004 to October 2, 2006, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, DC 9411 (2013).

7.  The criteria for entitlement to a 70 percent evaluation for PTSD, from October 3, 2006 to August 23, 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.130, DC 9411 (2013).

8.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD, from August 24, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

VA satisfied its duty to notify by sending the Veteran letters in May 2004, May 2005 and June 2005, prior to initially deciding his claims.  These letters informed him of his and VA's responsibilities for obtaining evidence and met all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also satisfied its duty to assist by securing all available evidence necessary for equitable resolution of these claims, including post-service VA and private treatment records, and affording the Veteran VA examinations, during which examiners addressed the severity of the disabilities at issue in this decision.  

The Veteran does not assert that VA violated its duty to notify or that there are any additional records that VA should obtain on his behalf.  The Veteran initially asserted that earlier VA examinations were inadequate as the examiners allegedly did not test the Veteran's range of motion of the back and knees repetitively and missed certain ranges.  After VA afforded the Veteran a final examination in August 2011 in response to these assertions, however, the Veteran did not assert that that examination was inadequate.  The Board thus finds that no further notice or assistance is required.

II.  Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and Virtual VA files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence the Veteran submitted or which VA associated with the claims file on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

A.  Schedular Evaluations

The Veteran seeks increased or higher initial evaluations for back and knee disabilities and PTSD.  According to statements dated February 2005, April 2005, March 2006, May 2007 and May 2012, his back disability is serious, causing almost constant pain and occasional muscle spasm and tenderness, symptoms which make it difficult for him to participate in physical activities and work, necessitate the use of pain medication and cause depression and other disturbances with his mood and motivation.  His knee disabilities also limit his ability to engage in physical activity; if he runs or exerts himself, his legs become inflamed and painful for several days and he is unable to walk down stairs without strenuous effort and the use of rails.  

Allegedly his PTSD is more than 30 percent disabling, resulting in difficulty concentrating, a startle reflex, periodic nightmares, general anxiety, depression, fatigue, unprovoked irritability, sleeplessness following excessive sleeping, panic attacks more than once weekly, impairment of short- and long-term memory, a lack of motivation, disorientation to time and space, impaired abstract thinking and periodic thoughts of suicide.  

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1.

1.  Musculoskeletal Disabilities

The RO has rated the Veteran's back disability as 10 percent disabling prior to October 31, 2005 and as 20 percent disabling from October 31, 2005, pursuant to DC 5237.  It has rated the Veteran's knee disabilities as 0 percent disabling prior to August 22, 2011 and as 10 percent disabling from August 22, 2011, pursuant to DC 5260.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2013). 

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

Based on these criteria and for the reasons noted below, the Veteran's low back disability picture does not more nearly approximate the criteria for an increased evaluation during any period of time at issue in this appeal.  The Veteran's knee disability pictures more nearly approximate the criteria for increased evaluations, but only prior to August 22, 2011.  

a.  Back

i.  Prior to October 31, 2005

The Veteran has a back disability characterized as thoracolumbar strain, which, on examinations and during testing conducted since 2004, has never been shown to involve intervertebral disc syndrome or arthritis.  According to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula), all diseases and injuries of the spine other than intervertebral disc syndrome, including lumbosacral strain under DC 5237, are to be rated pursuant to the general rating formula.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).

The RO assigned the Veteran a 10 percent evaluation for his back disability prior to October 31, 2005 based on evidence of tenderness, radiating back pain and muscle spasm.  See general rating formula at 38 C.F.R. § 4.71a (10 percent evaluation is to be assigned for, in part, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour).  Prior to October 31, 2005, during VA and private treatment visits dated in 2004 and 2005 and VA examinations conducted in June 2004 and June 2005, the Veteran did not have an abnormal gait or spinal contour, limitation of motion of the thoracolumbar spine, including secondary to pain or on repetitive movement, or any other symptoms warranting the assignment of the next higher evaluation of 20 percent.  Id (20 percent evaluation is to be assigned for, in part, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis).  

In February 2005, when describing his back deficits to VA medical professionals, the Veteran indicated that he had chronic back pain that was nagging, but generally mild, and that the pain came and went, but had improved in the past with cortisone injections.  Thereafter, but prior to October 31, 2005, he continued to report pain and underwent physical therapy, but also reported that he was working out and occasionally walking and jogging.  

ii.  Since October 31, 2005

The RO assigned the Veteran a 20 percent evaluation for his back disability from October 31, 2005 based on an October 31, 2005 VA examination showing complaints of constant back pain, flexion of the mid-back limited to 60 degrees and muscle spasm with no neurological component.  See criteria for a 20 percent evaluation, above.  During that VA examination and another conducted in August 2011 and VA treatment visits dated since October 31, 2005, the Veteran did not have forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, including on repetitive use or during any reported flare-ups.  Id (40 percent evaluation is to be assigned for, in part, forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine).  

In June 2006, a doctor confirmed that the Veteran's mid-back pain was secondary to spasm, but not associated with any neurological deficit and that x-rays revealed no abnormalities.  He referred the Veteran to physical therapy.  Thereafter, in October 2006 and August 2010, the Veteran suffered injuries, including after falling off his dirt bike and jumping 60 feet off a rock and landing on his buttocks in the water.  These injuries necessitated the use of pain medication, additional physical therapy, and chiropractic adjustments, but still, during treatment visits, no medical professional noted that the Veteran had flexion limited to 30 degrees or less or ankylosis of any sort.  In addition, the Veteran continued to report pain, functional with Vicodin, and no other back symptoms.  Occasionally, including in April 2012, he sought treatment specifically for a flare-up of back pain (started after doing 50 sit-ups), but testing, including a CT scan conducted in May 2012, revealed no abnormalities. 

During the August 2011 VA examination, he specifically denied decreased motion, paresthesia, weakness, bowel and bladder problems, erectile dysfunction and functional impairment, including limitation of motion, during flare-ups and the examiner noted normal range of motion of the thoracolumbar spine, including on repetitive use.  


b.  Knees

i.  Prior to August 22, 2011

The Veteran has right and left knee disabilities characterized as patellofemoral syndrome, which, on examinations and during testing conducted since 2004, have never been shown to involve arthritis or to cause instability or subluxation (November 2005 x-rays revealed a tiny cyst in the head of the humerus, the only knee abnormality ever shown, the significance of which is unclear).  In fact, prior to August 22, 2011, including during VA examinations conducted in June 2004 and October 2005, tenderness, pain, increased during certain activities/movements, and minimal limitation of motion (flexion to 125 degrees bilaterally, rather than to 140 degrees, which is normal), are the only symptoms the Veteran or a medical professional attributed to these disabilities.  As such, a compensable evaluation could not be assigned such disabilities under DC 5257, see 38 C.F.R. § 4.71a, DC 5257 (2013) (allowing for at least a 10 percent evaluation based on recurrent subluxation or lateral instability), or DC 5260 or 5261.  See 38 C.F.R. § 4.71a, DCs 5260, 5261 (2013) (0 percent evaluation assignable for flexion of the leg limited to 60 degrees or extension of the leg limited to 5 degrees).  

In October 2005, despite some limitation of motion of the knees, a VA examiner characterized the Veteran's knees as essentially normal.  However, given that he and others before him objectively confirmed that the Veteran had pain during certain activities involving movement, a 10 percent evaluation, but not more in the absence of greater limitation of motion or other knee symptoms, may be assigned each of the Veteran's knee disabilities pursuant to 38 C.F.R. § 4.59 (intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability); DeLuca v. Brown, 8 Vet. App. at 206-7 (VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45); Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion considered limited motion even though a particular range of motion is possible beyond the point when pain sets in); Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011) (consideration of 38 C.F.R. § 4.59 not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint regardless of whether the painful motion stemmed from joint or periarticular pathology); Mitchell v. Shinseki, 24 Vet. App. 32, 32-33, 43 (2011) (painful motion must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss and, although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment). 

ii.  Since August 22, 2011

The RO assigned the Veteran a 20 percent evaluation for each of his knee disabilities based on an August 22, 2011 VA examination showing objective evidence of painful motion.  During that examination and VA treatment visits dated since August 22, 2011, the Veteran never had flexion of the knee limited to 30 degrees or extension of the knee limited to 15 degrees, including on repetitive use or during reported flare-ups (occurring once monthly and resulting in difficulty walking), or instability, subluxation or ankylosis of either knee, thereby precluding the assignment of an evaluation in excess of 10 percent under any pertinent DC.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5260, 5261 (2013).

2.  PTSD

The RO has rated the Veteran's PTSD as 30 percent disabling from May 16, 2004 to August 23, 2011 and as 70 percent disabling from August 24, 2011, pursuant to DC 9411, according to the General Rating Formula for Mental Disorders (formula).  

Under this formula, a 30 percent evaluation is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

a.  From May 16, 2004 to October 2, 2006

The RO assigned the Veteran a 30 percent evaluation for his PTSD from May 16, 2004 to October 2, 2006 based on 2004 to 2005 treatment records, which include the Veteran's reports of mild PTSD with occasional problems with sleeping, adjusting and mild depression, physicians' confirmations of mild depression, and an October 2005 VA examination showing that the Veteran was moderately tense and anxious, but cooperative, logical and coherent with no suicidal or homicidal ideations, symptoms then warranting a Global Assessment of Functioning (GAF) score of 55.  See Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV) (GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). 

During this time period, the Veteran was working and indicated that, occasionally at work, he blew up at someone.  He also reported that, once at a bar after leaving service, he flipped out and punched a guy when he stepped on his foot.  This clearly indicates problems with impulse control in both a work and social setting, but the Veteran did not assert and there is no indication in the claims file or on Virtual VA, including in the VA examination report or outpatient treatment records, that this behavior resulted in reduced reliability and productivity.  As such, an evaluation in excess of 30 percent may not be assigned the Veteran's PTSD for this time period.  


b.  From October 3, 2006 to August 23, 2011

The RO continued the 30 percent evaluation assigned the Veteran's PTSD from October 3, 2006 to August 23, 2011; however, according to an October 3, 2006 letter from a clinical psychologist working at the Vet Center, it should have increased this evaluation.  According to the psychologist, the Veteran began PTSD treatment in March 2006, had florid symptoms that were interfering with his daily life, including a serious thought disorder secondary to repeated chronic stress, anxiety that was interfering with his ability to pay attention, organize his thought processes and participate in interpersonal relationships, a distrust of authority, an inability to cope effectively with conflict, and serious depression.  The psychologist indicated that the Veteran was attempting to complete his education but his intrusive thoughts and anxiety were interfering significantly with his attempts to pay attention in class and focus on his studies.  He assigned the Veteran a GAF score of 50, see DMS-IV (GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job)), and noted that the Veteran had anger and social isolation.  

As this letter establishes that, at that time, the Veteran had deficiencies in school, social relations, thinking and mood, it is sufficient to support the assignment of a 70 percent evaluation under DC 9411 for the period extending from October 3, 2006 to August 23, 2011. 

c.  From August 24, 2011

The RO increased the evaluation assigned the Veteran's PTSD to 70 percent, effective August 24, 2011.  The record does not support an evaluation in excess of 70 percent from this date or for the period extending from October 3, 2006.  Such an evaluation requires evidence of total occupational impairment and total social impairment.  

Since October 3, 2006, the Veteran has received regular treatment for mental health complaints and, based on treatment records, it is clear the Veteran's PTSD is worsening.  In September 2010, he was laid off of work (not reportedly due to his PTSD) and began a web based business venture, but due to his deteriorating mental health, it is unclear whether he has been able to establish or maintain this venture as an occupation.  A VA examiner confirmed such an inability during a VA examination conducted in August 2011 when he recorded a worsening in the Veteran's PTSD since 2009.  However, neither he, nor any other mental health professional with whom the Veteran met since 2006, has indicated that, in addition to being totally impaired occupationally, the Veteran is also totally impaired socially.  

To the contrary, although the Veteran reports a poor relationship with his girlfriend, according to recent treatment records, he is planning to get married and move to another state.  In addition, he keeps in touch with his service buddies and, according to recent treatment records, tries to do some business with them online.   

B.  Extraschedular

In certain circumstances, a claimant may be assigned an increased or higher initial evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for an increased or higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial evaluation on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

In this case, the Veteran has not raised the question of whether he is entitled to increased evaluations for his knee disabilities on an extraschedular basis.  In fact, early on in the appeal period, in April 2005, he specifically indicated that his knee pain did not prevent him from working.  He has, however, raised such a question in relation to his back disability and PTSD.  

Referral for extraschedular consideration in both cases is not necessary.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's back disability and PTSD.  The 10 percent evaluation assigned the back disability contemplates pain on motion while the 20 percent evaluation contemplates the same with muscle spasm and flexion limited to 60 degrees, symptoms specifically named in the general rating formula.  The PTSD criteria contemplate not only the nature of the Veteran's PTSD symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different evaluations in the future should any of his disability pictures change.  38 C.F.R. § 4.1.  At present, however, the previously noted evaluations are the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41. 


ORDER

An increased evaluation for chronic thoracic strain, rated as 10 percent disabling prior to October 31, 2005 and as 20 percent disabling from October 31, 2005, is denied.

A 10 percent evaluation for right patellofemoral syndrome, prior to August 22, 2011, is granted.

An evaluation in excess of 10 percent for right patellofemoral syndrome, from August 22, 2011, is denied.

A 10 percent evaluation for left patellofemoral syndrome, prior to August 22, 2011, is granted.

An evaluation in excess of 10 percent for left patellofemoral syndrome, from August 22, 2011, is denied.

An evaluation in excess of 30 percent for PTSD, from May 16, 2004 to October 2, 2006, is denied.

A 70 percent evaluation for PTSD, from October 3, 2006 to August 23, 2011, is granted.  

An evaluation in excess of 70 percent for PTSD, from August 24, 2011, is denied.


______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


